Title: From James Madison to Pierre Samuel DuPont de Nemours, 2 May 1802
From: Madison, James
To: Du Pont de Nemours, Pierre Samuel


Washington May 2. 1802
Mr. Madison presents his best respects to Mr. Dupont de Nemours, and requests that he will be so obliging as to take charge of some despatches for the American Minister at Paris, which are forwarded by the present mail to the post-master at Philada. They are to be handed by him to Mr. Dupont. Should a failure happen, Mr. M. will take it as a favor, if Mr. Dupont will please, before he embarks, to have application made at the post office. Mr. Madison intreats Mr. Dupont to accept his friendly wishes for an agreeable voyage, and the most happy prospects on his arrival.
 

   
   RC (Hagley Museum and Library, Wilmington, Del.).



   
   DuPont was intended to be more than a messenger. Jefferson hoped that the well-connected Frenchman might “be able to impress on the government of France the inevitable consequences of their taking possession of Louisiana” through talks with French government officials. DuPont noted after he received JM’s dispatches and Jefferson’s private letter to Livingston of 18 Apr. that he would “support their contents with all my feeble might” (Jefferson to DuPont, 25 Apr. 1802, DuPont to Jefferson, 30 Apr. 1802, Dumas Malone, ed., Correspondence between Thomas Jefferson and Pierre Samuel du Pont de Nemours, 1798–1817 [Boston, 1930], pp. 46–49, 52–61).


